Fl) (Ar    RIPL
                                    -•         ;
                                                                                             05/11/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0042


                                        DA 20-0042
                                                                             ,ED
STATE OF MONTANA,                                                        MM 1 1 2021
                                                                      Bovven Greenwood
             Plaintiff and Appellee,                                Clerk of Supreme Court
                                                                       State of Montana


      v.                                                            ORDER

AUTREE ANIEL PEDERSEN,

             Defendant and Appellant.


       Autree Aniel Pedersen appeals his Cascade County conviction of and sentence for
Sexual Intercourse Without Consent (SIWC). Pedersen raises three issues on appeal.
Pedersen argues in part that the District Court erred by denying his motion to substitute the
assigned district judge for the stated reason that the public defender's substitution motion
was "ineffective due to late payment of the substitution fee. After Pedersen was found
guilty by a jury, the court sentenced him to 100 years of imprisonment with no time
suspended, restrictions on parole eligibility, and a level 3 sexual offender designation.
Pedersen argues that the court improperly imposed an enhanced sentence under
§ 45-5-503(3)(b), MCA (2015). The judge who imposed the sentence has since retired.
       The parties, by and through their counsel of record, now stipulate that Pedersen is
entitled to have his sentence vacated. Without agreeing on the underlying merits of
Pedersen's claims, the parties agree the case should be remanded for Pedersen to be
resentenced under § 45-5-503(2), MCA (2015). The parties also agree the resentencing
hearing should occur before a new sentencing judge with an updated presentence
investigation report. The parties have agreed to this resolution and seek dismissal of the
remaining issues Pedersen raises on appeal.
      Having reviewed the parties' Motion to Dismiss by Stipulation, and good cause
appearing,
      IT IS HEREBY ORDERED that Cascade County Cause No. ADC-17-417 is
remanded to the Eighth Judicial District Court, with instructions to vacate the
November 21, 2019 sentencing order. The District Court is directed to designate a new
judge to hold a new sentencing hearing with an updated Presentence Investigation Report
and to sentence Pedersen pursuant to § 45-5-503(2), MCA (2015).
      IT IS FURTHER ORDERED that the remainder ofPedersen's appeal is dismissed
with prejudice.
      The Clerk is directed to provide copies ofthis Order to all counsel ofrecord and to the
Judges and the Clerk ofthe District Court for the Eighth Judicial District, Cascade County.
      Dated this I I 1-;ay of May,2021.



                                                               Chief Justice




                                                                 Justices